IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

STATE OF WASHINGTON,                             No. 66876-5-1


                        Respondent,              DIVISION ONE


              v.
                                                 PUBLISHED OPINION
MARY DAWN PETERSON,

                        Appellant.               FILED: May 20, 2013

      Schindler, J. — To convict a person of animal cruelty in the first degree, the

State must prove beyond a reasonable doubt that acting with criminal negligence, the

defendant starves, dehydrates, or suffocates an animal resulting in substantial and

unjustifiable physical pain extending over a period of time sufficient to cause

considerable suffering or death. Mary Dawn Peterson appeals her conviction of six

counts of animal cruelty in the first degree. Peterson asserts that as applied, the first

degree animal cruelty statute is unconstitutionally vague. Peterson also contends

starvation and dehydration of an animal are alternative means of committing the crime

and substantial evidence does not support the alternative means of dehydration.

Peterson further contends the court did not have authority to order her to reimburse

Snohomish County for the costs incurred in caring for the horses. We hold that as
applied, the first degree animal cruelty statute is not void for vagueness. We also hold
No. 66876-5-1/2


that starvation and dehydration are alternative means of committing the crime of animal

cruelty in the first degree, but sufficient evidence supports the alternative means of

dehydration, and the court had authority to require Peterson to pay for the costs of

caring for the animals under RCW 16.52.200(6). Accordingly, we affirm.

                                          FACTS


        In 2005, Mary Dawn Peterson and her spouse Ryan Peterson moved to the

United States from Canada and started a horse boarding business in Sultan. In early

2009, Peterson owned four horses and decided to start a business breeding

racehorses. In March 2009, Peterson purchased two brood mares. In April, she

acquired a 10-year-old thoroughbred mare named Tyme. Peterson also acquired

another horse and her foal.


        Tyme suffered from chronic laminitis, a painful foot condition. The previous

owners provided Peterson with a July 2008 letter from a veterinarian stating that Tyme

is "overall in good health, her laminitis is being well-managed, she walks quite

comfortably, and she seems happy."

        Peterson asked her farrier Douglas Serjeant to examine Tyme. Serjeant testified

a farrier gives advice about the health of a horse because "the feet tell you how sick the

animal is and when it's getting sick." Serjeant told Peterson "we can fix" Tyme and

suggested taking Tyme off all medications and giving the horse hay, barley, and sea

salt.


        Peterson kept the horses at a boarding facility in Sultan. When the owners

decided to stop boarding horses, Peterson started looking for property to lease.
No. 66876-5-1/3


Borchardt Property: April to June 2009

          In April 2009, Peterson rented a 3.5- to 4-acre field in Sultan from Rock

Borchardt. Borchardt lived nearby and told Peterson he did not want any responsibility

for "feeding [the horses], watering them or anything." Borchardt told Peterson that "four

[horses] worked fine, because if you moved them around, you wouldn't run out of

grass."

          Horses consume two to three percent of their ideal body weight per day. A horse

with an ideal weight of 1,100 pounds requires approximately 22 to 33 pounds of hay per

day. Thoroughbreds often require more food, sometimes two-thirds of a bale of hay, or

six to 10 flakes a day. A flake is about four or five pounds of hay.

       The amount of food a horse needs also depends on the quality and nutritional

value of the food. Local grass hay grown in Western Washington has less protein and

is considered to be lower quality. Higher quality hay is grown in Eastern Washington.

Because of the lower nutritional and caloric value, when a horse is fed exclusively local

grass hay from Western Washington, owners often double the amount of hay. Owners

also often feed their horses alfalfa, which has a higher nutritional value. An average

horse requires six to 10 gallons of water a day.

          Borchardt said that within the first couple weeks, the horses ate the grass down

to the dirt, and he called Peterson to tell her there was no food for the horses.

Borchardt testified that he only saw Peterson come to the property two or three times to

feed the horses small amounts of hay.

          By June, Peterson was keeping 12 horses on the property. Borchardt testified

that he frequently called Peterson expressing concern about the lack of food and water
No. 66876-5-1/4


for the horses. Borchardt said he "got extremely upset" when he saw 10 horses

standing near "the watering dish" on a 100-degree day and the dish was "bone dry."

Borchardt gave the horses water and immediately called Peterson to tell her that she

"needfed] to take care of [her] horses and feed and water regularly."

       Borchardt testified that he had to refill the water trough "more than just one time"

and called "numerous times" to tell Peterson she needed to fill the trough and give the

horses water. Peterson told Borchardt that the horses "didn't need that much water

because they got most of their water through grass." Because he was so "upset about

the way the horses were taken care of," Borchardt told Peterson she had to "come take

care of your horses or get them off my property."

Trout Farm Road Property: June to September 2009

      At the end of May, Peterson leased approximately 2.5 acres of property located

on Trout Farm Road near Sultan. Peterson used electric fencing to create different

enclosures for the horses. In early June, one of the brood mares gave birth to a foal,

and Peterson acquired another "orphan" foal.

      Janet Auckland could see the property Peterson rented from her house on Trout

Farm Road. Auckland testified that at first, Peterson kept five or six horses on the

property. Auckland said that within a week, the tall grass on the property was gone,

leaving nothing but dirt, and "[t]here wasn't anything for them to survive on, nothing."

Auckland testified that when she returned from vacation on July 5, there were 12 to 13

horses on the property, quite a few "were very skinny," and the mare named Tyme was

barely moving and had no food or water.

       Quite a few of them, their ribs and their bones are showing. . . . There was
       a mare that-- She would go- She would be up walking around, barely
No. 66876-5-1/5


         moving for maybe two or three days. And then she'd lay down, and she
         would be down for four days. And so I would get out my binoculars to see
         what was going on over there. And I never saw [Peterson] feed the horse.
         I never seen any water given to the horse. And the horse didn't get up.
                And then just by probably pure thirst, she would get up and get
         herself to a bucket about that big around, about that deep (indicating), and
         look for water. And there was usually no- I never saw her drink anything
         out of there.

         Auckland testified that the horses had no shelter from the heat and during the

month of July, the temperature often reached 108 degrees. Auckland testified that

Peterson did not use a trough for water but "a little bucket,... not even a five-gallon

bucket." Auckland said that during the summer, a man named "Nick" would "show up

about every two weeks" and that another man filled a bucket with about "30 seconds of

water" every two days.

         Auckland said that a stallion received good care, getting alfalfa and water, but

that the other horses would get "maybe" a flake or two of hay each day and not enough

water.


         I did notice that there's a solid wood fence, and it was back- And it was
         back by some trees that line- That her- Thatthe property was lined.
         And she kept a stud back there. And she would take very good care of
         him. He got alfalfa, and he gotfed water. She gave him good attention.
                 But the other horses that were out in the other parts of the field,
         they were lucky if- Iobserved them only getting maybe- 12 or 13 of the
         horses would only get maybe a flake or two of hay, and they were all—
         The all had to try and survive on that.

         Auckland also testified about a horse Peterson kept in a metal pen near the road.

Auckland said that during the eight or nine days the horse was in the pen, "I never saw
water orfood given to her during the day. And when it was hot, there's no shelter.
There was nothing for this horse to get out of the heat. And it would just pace around in
that- That corral."
No. 66876-5-1/6


       Snohomish County Animal Control received several complaints from an animal

welfare organization and neighbors about the condition of the horses at the Trout Farm

Road property. On June 24, Snohomish County Senior Animal Control Officer Paul

Delgado went to the Trout Farm Road property. Officer Delgado said there were 11

horses on the property. Officer Delgado was concerned about the condition of the

horses, and saw only one and one-half bales of alfalfa on the property.

      After I got to see what was going on here, I looked at the other animals on
      the property. There were two other- Approximately two other horses that
      had me concerned, because they were not yet to this degree [of poor
      physical condition] but they were a little similar. I automatically started
      looking to see if there was feed on the property. I saw- I counted like a
      bale and a half of alfalfa.

      Officer Delgado was very concerned about three of the horses, "but the one that

really grabbed my attention and concern" was Tyme. Officer Delgado testified that

Tyme's bones were prominent and protruding, there were abrasions on the mare's side

and back, she limped badly, and there was a large football-sized mass between her

front legs. Officer Delgado posted a notice on the empty trailer located on the property

asking Peterson to contact him.

       Peterson called Officer Delgado the next day. Officer Delgado told Peterson he

was concerned about some of the horses on the property and, in particular, the horse

named Tyme. Peterson told Officer Delgado that "she was a reputable breeder, well-

known in the area and in the horse community." Peterson said Tyme was a racehorse

with "an outstanding pedigree," and a veterinarian had examined Tyme before she

acquired the horse. Officer Delgado told Peterson that a veterinarian needed to

examine Tyme and she needed to follow the veterinarian's instructions. Officer Delgado

also told Peterson that he would be checking on food and water for the horses.
No. 66876-5-1/7


       Officer Delgado returned to the property several times during the next two weeks.

On July 10, a neighbor called to report the horses did not have water. When Officer

Delgado arrived, a maintenance person was fixing a broken water pump, but Peterson

was not there. When Officer Delgado started to fill the trough with water, five horses

immediately ran to the trough and tried to drink the water as he was filling the trough.

Officer Delgado called Peterson and reiterated the importance of providing the horses

with food and water. Officer Delgado warned Peterson that if she did not address the

problem, she could face criminal charges. Officer Delgado also reiterated that a

veterinarian had to examine Tyme by July 14.

       Peterson contacted Dr. Jennifer Miller, a veterinarian at Pilchuck Veterinary

Hospital, to examine Tyme. Dr. Miller said that Tyme was "[s]everely underweight [and]

had this big sac, kind of a seroma, and there was a wound on the bottom that seemed

to be draining." Dr. Miller said that in addition to severe laminitis, Tyme also had

founder, a painful hoof condition.

       A      ... She also had sores, which you can see one on her hip, but
              basically on the bony prominences from being down so much. She
              just had sores from lying there.
       Q      Okay. So overall, what was your diagnosis, ifyou will, of Tyme?
       A      She was emaciated, and she had severe chronic founder.

       Using the Henneke scale, Dr. Miller scored Tyme's body condition as 1.5. The

Henneke score is based on how much fat there is on the horse's body. A score of 1 on

the Henneke scale indicates an emaciated animal with the outline of its bones visible,

like a "walking skeleton." A score of 9 indicates a severely obese horse. A score of 4 to

6 is ideal. Dr. Miller told Peterson and Officer Delgado that she recommended the

"mare be euthanized."
No. 66876-5-1/8


      At the request of Dr. Miller, another veterinarian went to the Trout Farm Road

property on July 15 to examine Tyme and determine whether the horse should be

euthanized. Officer Delgado, his supervisor Lieutenant Gordon Abbott, and Peterson

were present when Dr. Brandi Holohan examined Tyme. Dr. Holohan said that Tyme's

demeanor was dull and her "physical appearance was very dramatic. She was in very

poor body condition," her ribs were "very discernible," and it was "obvious that she had

been nonambulatory." Dr. Holohan testified that Tyme had sores on all bony

prominences and a large, draining wound on her chest with flies crawling in and out of

the wound.

       Dr. Holohan said Tyme had no shelter and no food.

      I didn't see that she had- I don't recall specifically where her water
      source was. There was no food other than a few very coarse stems on
      the ground. As I recall, for her there was no grass in the paddock at all. It
      was all dirt.

       Dr. Holohan scored Tyme as a 1.5 on the Henneke scale and recommended
euthanizing the mare. Peterson disagreed with Dr. Holohan's recommendation.
Peterson wanted to breed Tyme. Dr. Holohan explained that Tyme could not carry a

foal to term, and Peterson eventually agreed to euthanize Tyme. An autopsy showed
that Tyme was so emaciated that the mare had no subcutaneous fat. An ideal weight
would have been 1,100 to 1,200 pounds, but Tyme weighed just 872 pounds.
       In mid-July, Officer Delgado rotated to a different assignment and Officer Angela
Davis assumed responsibility for his case load. Officer Davis told Peterson that she
was very concerned about "the overall welfare of the remaining horses on the property,
since most of them were thin; several were emaciated." Officer Davis recommended
feeding the horses high quality hay, and said she would return "to check on the status of

                                             8
No. 66876-5-1/9


those horses." Officer Davis said that Peterson "seemed to be aware of what needed to

be done."


      Officer Davis returned to the property several times in July, and continued to

have concerns about the care of the horses. On July 20, Officer Davis saw only one

bale of alfalfa hay for the 16 horses on the property. On July 27, Officer Davis saw only

two bales of local grass hay. Officer Davis said it was close to 100 degrees that day

and some of the horses had only an inch of water "remaining at the bottom of the

trough." When Officer Davis returned the next day, there were 18 horses on the

property and "it did not appear that any of the horses had hay in their fields with them at

the time. And . . . one horse was eating manure."

      Officer Davis went to the Trout Farm Road property to check on the welfare of

the horses a number of times during the month of August. Officer Davis said that the

condition of the horses was getting worse. The brood mares had lost substantial weight

and some of the other horses were emaciated. Officer Davis testified that on "each visit

that I was out there contacting Mary, I tried to re-emphasize to her that the horses were

still thin and that we needed to continue to see improvement." Officer Davis said

Peterson "act[ed] like she agreed with me." On one occasion, Officer Davis asked

Nicholas Osborne to tell Peterson that the condition of the horses was "critical."

       When Officer Davis went to the property on August 27, the horses in one of the

enclosures did not have any water. Officer Davis testified that when she filled the water

trough, the horses immediately came running. Laterthat day, Officer Davis responded
to a neighbor's complaint and returned to the property to find several other horses
No. 66876-5-1/10


without water. Officer Davis said the trough was dry and there was no hay in the

paddocks.

       Auckland testified that she also called the Snohomish County Sheriffs Office in

August after one of the mares was injured. Auckland told the Snohomish County

Sherriff's Office no one was around, Peterson had not been to the property for at least

three days, and one of the mares got her hoof stuck in a bucket and was injured.

        On August 25 and 27, Officer Davis took photographs ofthe horses.1 One ofthe
photographs shows an emaciated bay brood mare with visible hip bones, vertebrae, and

ribs. Another photograph shows the bay colt has visible ribs, a dip in his neckline

indicating he was getting thin, and his legs were too thin with insufficient muscle. Other

photographs show the protruding ribs, vertebrae, and hip bones on a light bay mare and

a bay mare with a star.

Seizure of Horses

        On September 9, 2009, Snohomish County Animal Control officers and the

Snohomish County Sherriffs Office executed a search warrant to seize the horses.

Veterinarian Dr. Daniel Haskins examined the horses and determined 10 of the 18

horses were in critical condition. Five of the horses in critical condition were kept in a

pasture, later designated as "Enclosure C." The horses in Enclosure C were an orphan

bay filly, a thoroughbred bay mare with a foal, and two bay mares, one with a white star

marking.

        Dr. Haskins scored the orphan bay filly as a 2 on the Henneke scale. Dr.

Haskins said that the orphan filly was undersized for her age, and her coat was full of


        1The horses have names but were referred to by numbers throughout the State's case and in the
information.

                                                 10
No. 66876-5-1/11


lice. The vertebrae on the filly were very prominent underneath the skin and the top line

of the horse was not as full as it should have been. Dr. Haskins scored the bay mare

with the foal as a 2. The bay mare's hip bones were sticking out, and the horse had the

potbellied appearance of a malnourished horse. Dr. Haskins scored the colt, the light

bay mare, and the bay mare with the star as 2.5.

       After the seizure, Snohomish County Animal Control paid the costs of boarding,

feeding, and rehabilitating the horses at a private boarding facility. Dr. Haskins
examined the horses that were seized five weeks later, and again in December. By

December, the horses had greatly improved, and the horses were all eventually

adopted.

       The State charged Peterson with animal cruelty in the first degree of six horses:

the orphan bay filly, designated as Horse 1; a thoroughbred bay mare, Horse 3; the bay
mare's colt, Horse 4; a light bay mare, Horse 6; the bay mare with a star, Horse 8; and
Tyme. The information alleged that from April 12 to July 15, 2009, Peterson starved or
dehydrated Tyme causing substantial and unjustifiable pain that extended for a period
sufficient to cause considerable suffering and death. The information further alleged
thatfrom June 1 to September 9, 2009, Peterson negligently starved or dehydrated the
other five horses causing substantial and unjustifiable pain that extended for a period
sufficient to cause considerable suffering.

Jury Trial

       The jury trial lasted six days. The State called a number of witnesses, including
Snohomish County Animal Control Officer Delgado and Officer Davis, Borchardt,
Auckland, Dr. Miller, Dr. Holohan, Dr. Haskins, and a woman who boarded her horse


                                              11
No. 66876-5-1/12


with Peterson during the summer of 2009, Vanessa Smith. The court also admitted into

evidence videotapes of the horses taken during the summer of 2009, the photographs

of the horses taken on August 25 and 27, and a number of photographs taken on the

day of the seizure and after the horses were at the boarding facility.

       Dr. Miller testified that Tyme was malnourished and the lack of food would have

been physically painful, but could not say to a "reasonable degree of medical certainty"

that Tyme experienced pain from starvation or dehydration. Dr. Miller testified that

some of the other horses on the property were underweight and not healthy, and "didn't

seem to be getting enough food."

       Dr. Holohan testified that Tyme was suffering and in severe pain from starvation.

Dr. Holohan also testified that "all of the herd was in some state of poor body condition."

       It was very obvious to me that there was no manure really present in any
       of the paddocks, because I observed several horses, as manure was
       passed by one horse, it was eaten by the next horse.. .. Horses are
       designed to graze 21, 20, 21 hours out of the day. We care for horses
       where we offer them food so they can do some eating behavior multiple
       hours a day. They will search out anything to be able to try and
       apprehend food, whether it's chew on trees, sort through the dust to find
       anything that resembles plant material. And if the only thing that
       resembles plant material is manure, then I would- You know, I witnessed
       first hand [sic] that what they will do is they will eat manure to try to find
       something to eat.

       Dr. Haskins testified at length. Dr. Haskins testified that a horse with a low

Henneke score first burns through fat and then starts burning through muscle.

According to Dr. Haskins, if a horse is not fed and there is no pasture, in a couple

months the horse could go from an ideal weight to a Henneke score of 2. Dr. Haskins

testified that in his 33 years as a veterinarian, the quality of the feed at the Trout Farm




                                               12
No. 66876-5-1/13


Road property was "absolutely the poorest I have ever seen on any of these cases I've

been involved with or other farms that I visit on a regular basis."

       Dr. Haskins said that the enclosures contained a lot of mud and manure with

moldy hay strewn over the ground, and "[t]here wasn't one blade, one square foot of

area that was not churned into mud" in Enclosure C. Dr. Haskins testified that waste

intermingled with food can cause an increased "parasite load" that deprives a horse of

nutrients. Dr. Haskins also said the horses had no salt or mineral blocks, a critical

electrolyte requirement. Dr. Haskins testified that lack of salt or mineral blocks

contributes to dehydration. While the blood work for three of the horses did not indicate

dehydration, Dr. Haskins said that anemia can make dehydration difficult to detect.

       Dr. Haskins testified that feeding a horse intermittently can cause pain.

       [A] horse normally is going to be grazing, in natural conditions, 20 out of
       24 hours, so they have constantly something in the stomach. A horse that
       is only fed once a day, its acid levels in the stomach will rise. And that's a
       scientific fact.

       Dr. Haskins also testified that the overall demeanor, head carriage, and dull

affect of the horses indicated the horses were suffering. Dr. Haskins said the horses

appeared "dull, depressed," and uninterested. Dr. Haskins testified that a "dull

presentation" is medically significant, and this "sad aspect. . . would be the equivalent

of a suffering [horse], the head down, the dull eyes, the ears down, just general

lackadaisical nature." According to Dr. Haskins, "[M]y conclusion was and is that these

horses were suffering and were in actual physical pain due to the extreme conditions

that they were subjected to."

       Dr. Haskins said that after being cared for by a boarding facility, four of the

horses had improved by October 14 to the 4 to 5 range on the Henneke scale. One

                                             13
No. 66876-5-1/14


horse was still a 2, but that horse was nursing a foal. By the beginning of December,

the horses had significantly improved.

      Vanessa Smith testified that Peterson boarded one of her horses from April to

September 2009. Smith said that the horse was in "very good condition" in April. But
when Smith retrieved her horse in September, the horse was "extremely thin." Smith

said that the horse had "no muscle at all" and she could see the horse's backbone, hip

bones, and "could count every rib." Smith testified that the horse was anxious and food

aggressive, and it took six months for the horse to return to a normal weight.
       The defense called veterinarian Dr. Paul Mabrey, Nicholas Osborne, and

Peterson's farrier Douglas Serjeantto testify. Osborne testified that he worked for
Peterson at the Trout Farm Road property beginning in June or July of 2009. Osborne

said he installed fences and cleared rocks from the paddocks. Osborne testified that

when he was at the property, he would feed and water the horses. According to
Osborne, the animal control officers were "showing up because the neighbor kept
calling Animal Control and the police." Osborne said that when he told Peterson that
Officer Davis said the "horses needed more weight," Peterson admitted that she "knew

that the horses needed more weight."

       Dr. Mabrey testified that "scientific methods and behavioral precepts known to
veterinarians and animal husbandry professionals permit objective determination of
animal pain, distress and suffering." Dr. Mabrey testified that starvation can be detected
 by testing blood and urine, and that dehydration can be detected by blood test or by
 pinching the skin of the animal. Based on his review of the medical records,



                                             14
No. 66876-5-1/15


videotapes, and photographs, Dr. Mabrey testified that on a more likely than not basis,

none of the horses were in a state of starvation or dehydration.

      Peterson testified. Peterson denied starving or dehydrating the horses.

Peterson also denied that the horses were in pain. Peterson claimed that she regularly

fed and watered the horses. Peterson said she consulted with her farrier about Tyme

and he recommended taking the horse off all medications, including the pain medication

phenylbutazone. Peterson said that in the beginning of July, she "upped their feed" for

the horses because some of them "started getting sick" and were too thin.

      The jury found Peterson guilty as charged of six counts of animal cruelty in the

first degree. The court sentenced Peterson to 90 days on each count to be served

concurrently, converted 30 days to community service, and allowed Peterson to serve

55 days on electronic home monitoring. The court ordered Peterson to pay Snohomish

County for the costs incurred in caring for the seized horses.

                                       ANALYSIS


Void for Vagueness

       Peterson contends that the first degree animal cruelty statute is void for

vagueness. We review the constitutionality of a statute de novo. City of Spokane v.

Neff, 152 Wn.2d 85, 88, 93 P.3d 158 (2004). Where a vagueness challenge does not

implicate the FirstAmendment, we evaluate the statute as applied to the particular facts

of the case and the party's conduct. City of Seattle v. Montana, 129 Wn.2d 583, 597,

919P.2d 1218(1996).

       The party asserting a vagueness challenge bears the heavy burden of proving

beyond a reasonable doubt that the statute is unconstitutional. State v. Halstien, 122


                                            15
No. 66876-5-1/16


Wn.2d 109, 118, 857 P.2d 270 (1993). A legislative enactment is presumed

constitutional and we must "make every presumption in favor of constitutionality where

the statute's purpose is to promote safety and welfare, and the statute bears a

reasonable and substantial relationship to that purpose." State v. Glas, 147 Wn.2d 410,

422, 54 P.3d 147 (2002); Montana. 129 Wn.2d at 589.

      A statute is unconstitutionally void for vagueness if it does not define the criminal

offense with sufficient definiteness so that ordinary people can understand what conduct

is proscribed, or provide ascertainable standards of guilt to protect against arbitrary

enforcement. City of Spokane v. Douglass. 115 Wn.2d 171, 178, 795 P.2d 693 (1990).

       The determination of whether a statute sufficiently defines a criminal offense with

sufficient definiteness "does not demand impossible standards of specificity or absolute

agreement." Douglass. 115 Wn.2d at 179. The fact that a statutory term is not defined

and requires a subjective evaluation does not automatically mean that the statute is

unconstitutionally vague. Douglass. 115 Wn.2d at 180. If persons "of ordinary

intelligence can understand a penal statute, notwithstanding some possible areas of

disagreement, it is not wanting in certainty." State v. Maciolek. 101 Wn.2d 259, 265,

676 P.2d 996 (1984).

       For a statute to be unconstitutional, its terms must be " 'so loose and obscure

that they cannot be clearly applied in any context.'" Douglass. 115 Wn.2d at 182 n.7

(quoting Basiardanes v. Galveston. 682 F.2d 1203, 1210 (5th Cir.1982)). Some

vagueness is inherent in the use of language. Haley v. Med. Disciplinary Bd., 117

Wn.2d 720, 740, 818 P.2d 1062 (1991). In determining whether the statute gives fair




                                             16
No. 66876-5-1/17


warning of the proscribed conduct, we must give the language a "sensible, meaningful,

and practical interpretation." Douglass, 115 Wn.2d at 180.

              A criminal statute need not set forth with absolute certainty every
      act or omission which is prohibited if the general provisions of the statute
      convey an understandable meaning to the average person. This is
      especially true where the subject matter does not admit of precision.

City of Spokane v. Vaux. 83 Wn.2d 126, 130, 516 P.2d 209 (1973).

       Peterson contends that because "unjustifiable physical pain" is not defined, the

statute did not give fair warning of the proscribed conduct. RCW 16.52.205(2) defines

the crime of first degree animal cruelty as follows:

       A person is guilty of animal cruelty in the first degree when, except as
       authorized by law, he or she, with criminal negligence, starves,
       dehydrates, or suffocates an animal and as a result causes: (a)
       Substantial and unjustifiable physical pain that extends for a period
       sufficient to cause considerable suffering; or (b) death.

       In context, the phrase "unjustifiable physical pain" gives fair notice of the

objective standard of reasonableness that persons of ordinary intelligence would
understand. "Unjustifiable" modifies "physical pain that extends for a period sufficient to
cause considerable suffering" or death. "Unjustified" is defined as "not demonstrably

correct orjudicious; unwarranted in the light ofsurrounding circumstances." Webster's
Third New International Dictionary 2502 (2002). Pain is" 'a state of physical or

mental lack of well-being or physical or mental uneasiness that ranges from mild
discomfort or dull distress to acute often unbearable agony.'" State v. Zawistowski, 119

Wn. App. 730, 734, 82 P.3d 698 (2004) (quoting Webster's Third New International

Dictionary 1621 (1969)).

       As applied, the first degree animal cruelty statute gave Peterson fair warning of
the proscribed conduct. The undisputed evidence established that the animal control

                                              17
No. 66876-5-1/18


officers repeatedly told Peterson that the horses were underweight, that she needed to

provide food and water on a regular basis, and in early July, Officer Delgado warned

Peterson that she risked criminal charges if she did not do so. In July and throughout

August, Officer Davis told Peterson that she needed to feed and water the horses and

get her horses up to an acceptable weight. The testimony also established that

Peterson knew the horses were underweight.2
        People v. Arroyo, 3 Misc. 3d 668, 777 N.Y.S.2d 836 (Crim. Ct. 2004), does not

support Peterson's argument that the animal cruelty statute as applied is void for

vagueness. In Arroyo, the court held that where the defendant did not provide

chemotherapy for his terminally ill dog because the defendant believed chemotherapy

would be painful and he could not afford the treatment, the animal cruelty statute

proscribing unjustifiable pain was unconstitutionally vague. Arroyo, 3 Misc. 3d at 670,

680. While the court concluded the statute did not create "a duty on owners to provide

their animals with medical care," the court specifically noted there was "no allegation

that the defendant in any way neglected his animals," and distinguished cases where

animals "were severely neglected, .. . showed signs of malnourishment," and had

"emaciated bodies." Arroyo, 3 Misc. 3d. at 678-79.3



         2For the first time in her reply brief, Peterson argues that the statute does not protect against
arbitrary enforcement. We do not address arguments raised for the first time in a reply brief. Cowiche
Canvon Conservancy v. Boslev. 118 Wn.2d 801, 809, 828 P.2d 549 (1992). Nonetheless, Peterson's
argument is without merit. A legislative enactment provides adequate standards to protect against
arbitrary enforcement unless the statute resorts to "inherently subjective terms" or invites an inordinate
amount of police discretion. Maciolek. 101 Wn.2d at 267. As applied, the statute is not so inherently
subjective as to give inordinate discretion to law enforcement.
         3Unlike RCW 16.52.205(2), the statues in the other out-of-state cases Peterson cites, State v.
Ballard. 341 So. 2d 957, 960 (Ala. Crim. App. 1976); State v. Meinert. 225 Kan. 816, 819-20, 594 P.2d
232 (1979); and Cinadr v. State. 108 Tex. Crim. 147, 149-50, 300 S.W. 64 (Crim. App. 1927), do not
define the crime of animal cruelty in the first degree to require proof that the defendant starved or
dehydrated an animal causing unjustifiable pain extending for a period oftime causing considerable
suffering or death.

                                                     18
No. 66876-5-1/19


       Peterson also claims the statute is unconstitutionally void for vagueness because

she did not intentionally cause the horses pain, she was struggling financially, and a

statutory exception allowed her to rely on the advice of her farrier. Peterson's

arguments are without merit.

       The crime of animal cruelty in the first degree requires proof of criminal

negligence, not an intentional act.4 While "economic distress beyond the defendant's

control" is an affirmative defense to animal cruelty in the second degree, it is not an

affirmative defense to animal cruelty in the first degree. See RCW 16.52.207(4); RCW

16.52.205. Further, RCW 16.52.205(6) does not support Peterson's argument that she

was entitled to rely on the advice of her farrier. RCW 16.52.205(6) states: "Nothing in

this section may be considered to prohibit accepted animal husbandry practices or

accepted veterinary medical practices by a licensed veterinarian or certified veterinary

technician." Here, there was no testimony showing that the farrier's advice was based

on "accepted animal husbandry practices." RCW 16.52.205(6).

       We reject Peterson's argument that as applied, the first degree animal cruelty

statute is unconstitutionally vague.

Alternative Means

       In the alternative, Peterson contends that starvation and dehydration are

alternative means of committing the crime of animal cruelty in the first degree, and

substantial evidence does not establish the horses were suffering from dehydration.

The State argues that starvation and dehydration are not statutory alternative means.

       4 RCW 9A.08.010(1 )(d) states:
       A person is criminally negligent or acts with criminal negligence when he or she fails to
       be aware of a substantial risk that a wrongful act may occur and his or her failure to be
       aware of such substantial risk constitutes a gross deviation from the standard of care that
       a reasonable person would exercise in the same situation.

                                                   19
No. 66876-5-1/20


      Criminal defendants have the right to a unanimous jury verdict. Wash. Const.

art. I, § 21; State v. Ortega-Martinez, 124 Wn.2d 702, 707, 881 P.2d 231 (1994).5 But
unanimity is not required "as to the means by which the crime was committed so long as

substantial evidence supports each alternative means." State v. Kitchen. 110 Wn.2d

403,410, 756 P.2d 105 (1988).6
      An alternative means crime sets forth "distinct acts that amount to the same

crime." State v. Peterson, 168 Wn.2d 763, 770, 230 P.3d 588 (2010).7 Where a statute
is "merely" definitional or descriptive of an element ofthe crime, the statute does not set
out alternative means. State v. Smith, 159 Wn.2d 778, 787, 154 P.3d 873 (2007).

Further, "a defendant may not simply point to an instruction or statute that is phrased in
the disjunctive in order to trigger a substantial evidence review of her conviction."
Smith, 159Wn.2dat783.

       RCW 16.52.205 sets forth different ways by which a person can commit the

crime of animal cruelty in the first degree, including intentionally killing an animal, RCW
16.52.205(1)(c); with criminal negligence starving, dehydrating, orsuffocating an animal
causing unjustifiable physical pain or suffering, RCW 16.52.205(2); or knowingly
engaging in sexual conduct or contact with an animal, RCW 16.52.205(3)(a). RCW
16.52.205 states, in pertinent part:

       (1) A person is guilty ofanimal cruelty in the first degree when, except as
       authorized in law, he or she intentionally (a) inflicts substantial pain on, (b)
       causes physical injury to, or (c) kills an animal by a means causing undue
       suffering, orforces a minor to inflict unnecessary pain, injury, or death on
       an animal.



       5 Peterson may raise this issue for the first time on appeal. See RAP 2.5(a)(3); Ortega-Martinez,
 124Wn.2dat707.
       6(Emphasis omitted.)
       7(Emphasis omitted.)
                                                  20
No. 66876-5-1/21


              (2) A person is guilty of animal cruelty in the first degree when,
      except as authorized by law, he or she, with criminal negligence, starves,
      dehydrates, or suffocates an animal and as a result causes: (a)
      Substantial and unjustifiable physical pain that extends for a period
      sufficient to cause considerable suffering; or (b) death.
              (3) A person is guilty of animal cruelty in the first degree when he or
      she:
             (a) Knowingly engages in any sexual conduct or sexual contact with
      an animal;
            (b) Knowingly causes, aids, or abets another person to engage in
      any sexual conduct or sexual contact with an animal;
            (c) Knowingly permits any sexual conduct or sexual contact with an
      animal to be conducted on any premises under his or her charge or
      control;
              (d) Knowingly engages in, organizes, promotes, conducts,
      advertises, aids, abets, participates in as an observer, or performs any
      service in the furtherance of an act involving any sexual conduct or sexual
      contact with an animal for a commercial or recreational purpose; or
              (e) Knowingly photographs or films, for purposes of sexual
      gratification, a person engaged in a sexual act or sexual contact with an
      animal.


      The information charged Peterson with committing the crime of animal cruelty in

the first degree by starving or dehydrating six horses in violation of RCW 16.52.205(2).

Consistent with the charging document, the jury instructions required the State to prove

beyond a reasonable doubt that acting with criminal negligence, Peterson "starved or

dehydrated" the six horses causing "substantial and unjustifiable physical pain that




                                            21
No. 66876-5-1/22


extended for a period sufficient to cause considerable suffering."8 See State v.
Hickman, 135 Wn.2d 97, 102, 954 P.2d 900 (1998) Gury instructions not objected to

become the law of the case). The jury convicted Peterson of six counts of animal

cruelty in the first degree.

       We hold that starvation, dehydration, and suffocation are different ways of

committing the crime of animal cruelty in the first degree and are not merely descriptive

or definitional but rather, separate and essential terms of the offense.

       The State attempts to distinguish State v. Nonog. 145 Wn. App. 802, 187 P.3d

335 (2008), by arguing that it is an exception to the general rule that alternative means

statutes set out those means in numbered subsections. In Nonog, the defendant was

charged with interfering with domestic violence reporting in violation of RCW
9A.36.150(1). Nonog, 145 Wn. App. at 806. RCW 9A.36.150(1) provides:

       A person commits the crime of interfering with the reporting of domestic
       violence if the person:


       8The to-convict jury instruction as to Tyme states, in pertinentpart:
                To convict the defendant of the crime of animal cruelty in the first degree, as
       charged in count one, each ofthe following elements ofthe crime must be proved beyond
       a reasonable doubt:
                (1)      That during a period oftime intervening between April 12th, 2009 and
                         July 15th, 2009, the defendant, acting with criminal negligence, starved
                         or dehydrated a horse known as Tyme;
                (2)      As a result, the horse suffered substantial and unjustifiable physical pain
                         that extended for a period sufficient to cause considerable suffering or
                         death.
(Emphasis added.)
        The to-convict jury instructions as to the otherfive horses state, in pertinent part:
                To convict the defendant of the crime of animal cruelty in the first degree, as
        charged in count one, each of the following elements of the crime must be proved beyond
        a reasonable doubt:
                (1)      That during a period oftime intervening between June 1st, 2009 and
                         September 9th, 2009, the defendant, acting with criminal negligence,
                         starved or dehydrated a horse ...;
                (2)      As a result, the horse suffered substantial and unjustifiable physical pain
                         that extended for a period sufficient to cause considerable suffering.
(Emphasis added.)
                                                      22
No. 66876-5-1/23


                (a) Commits a crime of domestic violence, as defined in RCW
        10.99.020; and
                (b) Prevents or attempts to prevent the victim of or a witness to that
        domestic violence crime from calling a 911 emergency communication
        system, obtaining medical assistance, or making a report to any law
        enforcement official.

        The State argued that the three ways of attempting to report a crime "are simply

definitional and that the crime itself may be committed by only one means, i.e., by

preventing (or attempting to prevent) the victim or witness from making a report."

Nonog, 145 Wn. App. at 812. We recognized that typically an alternative means statute

will state a single offense with subsections describing how the crime is committed.

Nonog, 145 Wn. App. at 812. But we held that the variations in RCW 9A.36.150(1) are

not merely descriptive or definitional, but are themselves essential terms establishing

alternative means of committing the crime. Nonog. 145 Wn. App. at 812-13.

        Here, as in Nonog. the animal cruelty in the first degree statute, RCW

16.52.205(2), sets out three distinct ways of committing the crime, starvation,

dehydration, and suffocation, that are not descriptive or definitional but are essential

elements ofthe crime of animal cruelty in the first degree.9
        In determining the sufficiency of the evidence for the alternative means of

dehydration, we view the evidence in the light most favorable to the State and

determine whether any rational trier of fact could have found the essential elements of

the crime beyond a reasonable doubt. State v. Townsend, 147 Wn.2d 666, 679, 57

P.3d 255 (2002).10


        9See also State v. Haves, 164 Wn. App. 459, 474, 262 P.3d 538 (2011) (leading organized crime
statute, RCW 9A.82.060, which prohibits intentionally organizing, managing, directing, supervising, or
financing "any three or more persons with the intent to engage in a pattern of criminal profiteering
activity," contains five alternative means).
        10 Peterson concedes substantial evidence supports the alternative means of starvation.
                                                   23
No. 66876-5-1/24


      Viewing the evidence in the light most favorable to the State, a rational trier of

fact could find the State proved beyond a reasonable doubt that acting with criminal

negligence, Peterson dehydrated the horses causing substantial and unjustifiable pain.

      The evidence showed that throughout the summer of 2009, the horses often did

not have water to drink. An average horse needs to drink between six and 10 gallons of

water a day. Borchardt testified that when Peterson leased his field, the horses were

frequently without any water, even on very hot days. After Peterson moved her horses

to the Trout Farm Road property, Auckland and the animal control officers testified that

on numerous occasions, the horses did not have any water. Officer Delgado and

Officer Davis described how when they filled the trough with water, the horses ran to the

officers, jostling to drink from the trough as soon as water was poured into it.

       Dr. Haskins testified that the horses running to water was a serious indication of

the horses' level of dehydration. Dr. Haskins testified that when he went to the Trout

Farm Road property on September 9, the water trough in Enclosure C was "devoid of
water[,] bone dry." In his opinion, there had not been any water in the trough that day
and that "it was a significant period of time before there had been water in there."

       Q      Doctor Haskins, before we move to October, I forgot to ask you one
              thing about September 9th. Did you ever make any observations
              about the bone dry water tub that you described and what
              happened after it was filled?
       A      Well, definitely we were concerned that these horses, with that
              bone dry water tub, had been without water for some period of time,
              and that it was important to do the assessment, but it was more
              important that these horses get some water to them. So one of the
              officers brought a hose from the house or somewhere over that way
              and started running water into that tub.
                    And immediately at least three or four of those horses went
              running over to the water tub to get water. And that's a pretty
              serious indication of level of dehydration ifyou get horses that
              aren't kind ofjust moseying on over there; they're running to water.

                                             24
No. 66876-5-1/25




        Dr. Haskins said that based on his evaluation of the horses that were seized on

September 9, the horses were "suffering and were in actual physical pain due to the

extreme conditions that they were subjected to."

        Without citation to authority, Peterson contends substantial evidence does not

support the jury verdict because the veterinarian witnesses could not testify to a

reasonable medical certainty that dehydration caused the horses to suffer substantial

and unjustifiable physical pain. We disagree.

        In Zawistowski. the jury found the defendants guilty of two counts of animal

cruelty in the second degree.11 Zawistowski. 119 Wn. App. at 733. On appeal, the
court addressed whether sufficient evidence supported the jury determination that the

horses suffered pain as a result of being severely underweight and malnourished.

Zawistowski, 119 Wn. App. at 736-37. During trial, a number of witnesses testified,

including neighbors, humane society officers, and a veterinarian describing the horses

as severely underweight. Zawistowski. 119 Wn. App. at 737. The State also introduced

photographs showing the horses' protruding ribs and hip bones. Zawistowski, 119 Wn.

App. at 736 n.2, 737. We held that the jury could reasonably infer from the evidence

that the horses felt extreme hunger, and that extreme hunger is capable of causing




        11 Former RCW 16.52.207 (1994). Laws OF 1994, ch. 261, § 9. Former RCW 16.52.207(2)
prohibited "knowingly, recklessly, or with criminal negligence ... (a) fail[ing] to provide the animal with
necessary food, water, shelter, rest, sanitation, ventilation, space or medical attention and the animal
suffers unnecessary or unjustifiable physical pain." The legislature amended RCW 16.52.207 in 2005 to
remove failure to provide food, water, and ventilation from the second degree animal cruelty statute and
make starvation, dehydration, and suffocation a first degree offense. Laws of 2005, ch. 481, §§ 1-2.

                                                     25
No. 66876-5-1/26


unnecessary and unjustifiable pain. Zawistowski. 119 Wn. App. at 737.12
        We hold that whether the horses suffered unjustifiable pain and suffering caused

by dehydration is a matter of common knowledge and ordinary experience which the

jury could determine without the aid of expert testimony, and sufficient evidence

supports the jury's verdict. "[A] juror is expected to bring his or her opinions, insights,

common sense, and everyday life experiences into deliberations." State v. Carlson. 61

Wn. App. 865, 878, 812 P.2d 536 (1991).

        As in Zawistowski. a rational trier of fact could find that Peterson acted with

criminal negligence in dehydrating the horses, resulting in substantial and unjustifiable

physical pain that extended for a period sufficient to cause considerable suffering.

Restitution


        Peterson also argues the court did not have the authority to order restitution to

Snohomish County for the cost of caring for the horses after they were seized.

Peterson contends the court is only authorized to order restitution under the Sentencing

Reform Act of 1981, chapter 9.94A RCW (SRA). Peterson claims that because

Snohomish County is not a "victim" under the SRA, the court erred in ordering her to

pay restitution. The State asserts that under RCW 16.52.200(6),13 the court had the
authority to order Peterson to pay Snohomish County for the cost of caring for the

horses. We agree with the State.




        12 Zawistowski involved second degree animal cruelty which requires a showing of "unnecessary
or unjustifiable" physical pain, former RCW 16.52.207, while first degree animal cruelty requires
"[substantial and unjustifiable" physical pain. RCW 16.52.205(2)(a) (emphasis added).
        13 We note that former RCW 16.52.200(5) (2011) was renumbered as RCW 16.52.200(6) in 2011.
Laws of 2011, ch. 172, § 4. The 2011 amendment made no substantive change to this provision.


                                                    26
No. 66876-5-1/27



      The authority to impose restitution is statutory. State v. Griffith. 164 Wn.2d 960,

965, 195 P.3d 506 (2008). Statutory interpretation is a question of law reviewed de

novo. State v. Burns. 159 Wn. App. 74, 78, 244 P.3d 988 (2010). We must consider

and harmonize statutory provisions to give effect to the legislature's intent. Mason v.

Georgia-Pacific Corp.. 166 Wn. App. 859, 864, 271 P.3d 381 (2012).

      The court ordered Peterson to pay Snohomish County for the costs incurred to

care for the horses that were seized under RCW 16.52.200(6). RCW 16.52.200(6)

provides:

       In addition to fines and court costs, the defendant, only if convicted or in
       agreement, shall be liable for reasonable costs incurred pursuant to this
       chapter by law enforcement agencies, animal care and control agencies,
       or authorized private or public entities involved with the care of the
       animals. Reasonable costs include expenses of the investigation, and the
       animal's care, euthanization, or adoption.

       The plain language of the statute states that if convicted, the defendant is liable

for the care of the horses. RCW 16.52.200(6). We hold the court had the authority

under RCW 16.52.200(6) to order Peterson to pay the costs incurred by Snohomish

County to care for the horses.

       We affirm.




                                                  xrl^i^oflQ,-
WE CONCUR:




    L^J^ (£• 7                                        OtdCevL           -*

                                             27